internal_revenue_service department of the treasury number info release date index number state plan dear washington dc person to contact telephone number refer reply to cc tege eb qp2-cor-121111-00 date date this responds to your letter of date to cheryl press of the office of associate chief_counsel tax exempt and government entities internal_revenue_service you reported that a county within state which had adopted state’s sec_457 plan an eligible_deferred_compensation_plan has recently contracted with a private company to perform the services previously done by the county’s water department employees the private contractor has agreed to hire the county’s former water department employees for at least a minimum period and to provide them with equivalent benefits to those they had enjoyed as county employees you asked whether these former employees could continue to contribute and defer a portion of their compensation to plan under sec_457 as they had when they were county employees since we do not have a copy of plan or a request for a private ruling filed in accordance with revproc_2000_1 2000_1_irb_4 we are unable to provide a definitive ruling or opinion concerning this issue however we can provide you this general information letter1 concerning the available provisions of sec_457 defining an eligible_employer who is permitted to offer a sec_457 plan to its employees which we hope will be helpful to you section dollar_figure of revenue_procedure 2000-1defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also provides that an information_letter is advisory only and has no binding effect on the service cor-121111-00 sec_457 of the internal_revenue_code the code requires an eligible_deferred_compensation_plan to be a plan established and maintained by an eligible_employer in which only individuals who perform service for the eligible_employer may be participants sec_457 defines the term eligible_employer as i a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and ii any other organization other than a governmental_unit exempt from tax under subtitle a of the code sec_1_457-2 of the income_tax regulations generally defines a state as including i the states of the united_states and the district of columbia ii a political_subdivision of a state or iii any agency_or_instrumentality of a state or political_subdivision of a state from these provisions it appears that former employees of a state or local governmental agency who are now employees of a private company can no longer actively participate in that state’s eligible_deferred_compensation_plan we hope the general information supplied in this letter is helpful if you need further assistance on either the substantive issue or the procedure for requesting a ruling please contact john tolleris of my staff at sincerely robert d patchell acting chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities
